Title: From John Quincy Adams to Thomas Boylston Adams, 21 November 1805
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Philadelphia 21. November 1805.

I wrote to my mother from Providence & New-York, giving her an Account of our progress thus far; but the moment one sets one’s foot into Philadelphia, the Squire becomes such a standing topic of enquiry from all quarters, that it never fails to remind me of the duty of remembrance to him.
We left New-York in the Diligence Stage on Monday Morning, and arrived here the next day just at dinner-time, very much fatigued; but after two Nights rest we all find ourselves recruited; and the ladies are much better of their coughs, than at any time since we left Quincy.—By the way, if you or any of your friends should have occasion to travel in the Stage between New-York and Philadelphia, I would strongly recommend to you the Mail-Pilot, and Diligence lines, which run in opposition to the Mail and Industry lines; for you must know that the latter have got into Democratic hands; the consequence of which is that their drivers are a set of drunken black-guards, whose insolence is insufferable, and whose intoxication continually endangers the lives of the passengers—Another effect of the new arrangements is, that the Mail and Industry, have changed all the Inns, at which they stop on the road; and now go to detestable dens, with sign-posts having “Republican Hotel,” inscribed upon them, where you can neither get a comfortable bed, nor an eatable meal, and where you can be sure of nothing, but being well fleeced—I do not indeed suppose that this system will continue long; for its natural consequence has already produced such a preference for the Pilot and Diligence, that they are always crowded with Passengers, while the opposite lines are almost deserted—The two lines always start at the same hour; the Stage in which we came was full, from Paulus Hoek—The Industry Stage that started with us had only two passengers—We met on both days the Stages, running to New-York, of the two lines, and always with the same evidence of preference given to the Pilot and Diligence—You will make your reflections upon these facts—Mine have been simply these—In the ordinary transactions of business in life, never deal with democrats if you can avoid it; and where a choice is offered you for your custom, depend upon it, the federal tradesman will use you best.
I called and delivered your letter to Mr: Ewing, who has your ci-devant Office & chamber, at Mr: Rutter’s—I dined with them yesterday; in company with Mr: Hopkinson—Mrs: Rutter is confined to her chamber with a pleurisy,—from which she is however on the recovery—She was disappointed, at my not having a letter from you for her—I apologized for you as well as I could. I have called twice upon Dennie; but have not yet seen him.
The State of Politics here is not so turbulent as when I was here last Spring; but now that the federalists have been set at ease on the danger to the Constitution for which they were so much alarmed, they have leisure to remark that the success of the late Election, was not their Success, and they are as much dissatisfied, as they would have been at the loss of the field—They have been indeed too much elated by the issue of the late contest, and have discovered a disposition to dictate in the Elections, without consulting their new Allies the Quids—One of the Senators for this County, recently elected, has resigned, in consequence of which a new one is to be chosen in his stead—A few leading federalists have met together, without admitting any of the thirds, and put in nomination a Mr: Hallowell—But he does not suit the third party, and they are resentful at having been excluded from the federal Meeting; so they are to start a candidate of their own, Mr: Joseph Reed; and the chance is that neither will succeed—The Governor too since his election is secured, has not shewn a disposition so accommodating to the federalists as they expected, and the composition of their Supreme Judicial Court, is a subject, upon which they are very uneasy, and on which their hopes of speedy amelioration, are greatly dashed, by his course of proceeding, & supposed intentions.
24. November 1805.
We have been in daily and anxious expectation of hearing from my dear Mother; but hitherto we have been disappointed—I hope the occasion of this has not been illness either of her, or of our children—To-morrow morning we purpose to proceed upon our Journey, and have already spent much more time here than we had contemplated—We must now content ourselves with the hope of hearing from your quarter when we reach Washington.
I have settled Allibone’s Account, and delivered him your letter containing the order for three barrels of flour, which he promises shall be sent by the first opportunity. I have also had the 3d: volume of the Supplement to the Encyclopædia, (which is in two parts) packed up at Dobson’s, and directed to your father, to the care of Mr:  Boston—Dobson says he will send it round by the first vessel, and Mr: Shaw  you mention this to him to be on the look out, for them when they arrive—Dr: Rush, with whom we dined yesterday, will also send to Dobson’s to go by the same opportunity a copy of the New Edition of his Works, which is on the Eve of publication in four Volumes.
I find upon Enquiry that I cannot transfer the Schuylkill Bridge Stock standing in your and your father’s names, without powers of attorney for that purpose. I shall therefore sell none of them now, and you will have leisure to send me the powers, in the course of the Winter, that I may sell the Stock on my return.
I have only time to add that I am as at all times, truly yours; with kindest remembrance to your wife.
John Quincy Adams